Citation Nr: 1700368	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO. 12-28 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for a respiratory disability, to include a traumatic deviated nasal septum, claimed as a breathing disorder secondary to the service-connected residual scar disability following a non-displaced nasal fracture, status post septorhinoplasty. 

2. Entitlement to service connection for bilateral carpal tunnel syndrome. 

3. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for right gluteus maximus muscle spasms.

4. Entitlement to service connection for right gluteus maximus muscle spasms, to include as secondary to the service-connected thoracic spondylosis with intervertebral disc syndrome and degenerative arthritis (a back disability). 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1987 to February 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

This appeal was processed using the "Virtual VA" system and the "Veterans Benefits Management System" paperless claims processing system. Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 

After reviewing the contentions and evidence of record, the Board finds that the issues on appeal are more accurately stated as listed on the title page of this decision. The law provides that VA must broadly read claims and when a claimant asserts service connection, he does so for symptoms regardless of how those symptoms are diagnosed or labeled. See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that a claimant may satisfy the requirement to identify the benefit sought by referring to a body part or system that is disabled or by describing symptoms of the disability); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).
 
The issue of service connection for right gluteus maximus muscle spasms is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran has a current respiratory disability manifested by a traumatic deviated nasal septum. 

2. The Veteran's current respiratory disability was incurred during service. 

3. The Veteran has a current disability manifested by bilateral carpal tunnel syndrome. 

4. The Veteran's current bilateral carpal tunnel syndrome was incurred during service. 

5. In a May 2007 rating decision, the RO denied service connection for right gluteus maximus muscle spasms. The Veteran did not initiate an appeal to this decision, nor submit new and material evidence within one year.

6. Additional evidence received since the May 2007 rating decision on the issue of service connection for right gluteus maximus muscle spasms is neither cumulative nor redundant, addresses the grounds of the prior final denial of service connection, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for a respiratory disability have been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

2. Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for bilateral carpal tunnel syndrome have been met. 38 U.S.C.A. 
§§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

3. The May 2007 rating decision is final. 38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2016).

4. New and material evidence has been received to reopen the claim of entitlement to service connection for right gluteus maximus muscle spasms. 38 U.S.C.A. 
§§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veteran Claims Assistance Act of 2000, in part, describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). The appeal of entitlement to service connection for a respiratory disability and bilateral carpal tunnel syndrome, and whether new and material evidence has been received to reopen a claim of service connection for right gluteus maximus muscle spasms has been considered with respect to VA's duties to notify and assist. Given the favorable outcome in this decision that represents a full grant of these issues, further explanation of how VA has fulfilled the duties to notify and assist is not necessary. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

Service Connection Claims

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability. In absence of proof a present disability there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In deciding an appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. 465, 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. Barr v. Nicholson, 21 Vet. App. 303 (2007). Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Respiratory Disability

The Veteran contends that he currently experiences difficulty breathing as a result of a broken nose he experienced during service. See e.g., October 2012 Statement. Service treatment records reflect that in August 1997, the Veteran was struck by a softball, resulting in an open nasal fracture. In June 1998, the Veteran reported a residual nasal deformity with bilateral nasal obstruction; at that time, the service clinician noted a nasal septum deviated to the left and recommended a functional nasal reconstruction, which the Veteran underwent in August 1998. Service connection is in effect for a residual scar disability associated with a septorhinoplasty as a result of the in-service nasal fracture. 

The Veteran has a current respiratory disability. The Veteran was afforded two VA examinations in April 2016. One VA examiner diagnosed no present disability. This examination, however, was centered on lower respiratory conditions, primarily pulmonary conditions. The VA examiner noted normal pulmonary function testing, and found "no chronic disability diagnosis of [a] breathing condition due to his lungs or inhalation hazards." The VA examiner noted that Veteran reported difficulty breathing only through his nose, and "when he opens his mouth, he has no difficulty breathing." 

Following examination of the ears, nose, and throat, however, the VA examiner diagnosed a traumatic deviated nasal septum. The Veteran then reported bilateral nasal congestion resulting in difficulty with physical activities and interference with his sleep. The VA examiner noted nasal passage obstruction of an at least 50 percent on both sides due to the traumatic septal deviation. Private treatment records confirm a diagnosis of a deviated nasal septum with associated symptomatology. See e.g., May 2009 Private Treatment Record. As the Schedule for Rating Disabilities specifically includes traumatic deviated nasal septum as a respiratory disability (Diagnostic Code 6502), the Veteran has met the current respiratory disability requirement. 

After a review of all the evidence, the Board finds that the evidence supports a finding that the Veteran's current traumatic deviated nasal septum was incurred during active service. Following examination, the VA examiner opined that the Veteran's traumatic deviated nasal septum was at least as likely as not incurred during service. The VA examiner noted the Veteran's history of the in-service nasal fracture and subsequent surgical repair. The VA examiner indicated that "long-term success rates of septoplasty are variable but can be as high as 89 [percent]," with lower rates in individuals with septal fracture. The VA examiner added that "return of nasal blockage and scarring are known risks of the surgery," and that the Veteran "continues to have partial blockage in both nostrils." The VA examiner included references to medical literature in support of the opinion. 

The VA examiner provided an opinion that weighs in favor of the Veteran's claim. The opinion provided by the VA examiner is competent and probative evidence. The VA examiner reviewed the claims file, interviewed the Veteran, performed an appropriate examination, and provided a medical opinion supported by adequate rationale. There is no conflicting competent medical opinion of record. For these reasons, and resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for a respiratory disability, diagnosed as a traumatic deviated nasal septum, have been met. See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.

Bilateral Carpal Tunnel Syndrome

The Veteran contends that he currently experiences bilateral carpal tunnel syndrome, and reports that symptoms began during service and have continued since service separation. 

The Veteran has a current disability manifested by bilateral carpal tunnel syndrome. An October 2012 private electrodiagnostic nerve conduction study report reflects that the Veteran demonstrated prolonged distal sensory latencies in the median and ulnar nerves due to mild bilateral carpal tunnel syndrome. A January 2013 private treatment record reflects that separate electrodiagnostic testing was negative for neural abnormality, but "the history, physical exam[ination], and result[s] from injection suggest that [the Veteran] does have carpal ... tunnel syndrome." 

The Veteran experienced in-service symptoms in both forearms and hands, described as pain, numbness, and tingling. In a May 2001 Periodic Ergonomic and Exposure Screening Questionnaire, the Veteran reported then experiencing symptoms in his hands and arms. The service clinician noted that the Veteran reported intermittent achiness and numbness in both elbows, forearms, and hands with prolonged activity. In an August 2004 Periodic Ergonomic and Exposure Screening Questionnaire, the Veteran reported currently experiencing pain in his fingers. In an August 2004 Health History Questionnaire, the Veteran reported occasional bilateral hand pain with associated loss in grip strength. 

After a review of all the evidence, the Board finds that the evidence supports a finding that the Veteran's current bilateral carpal tunnel syndrome disability was incurred during active service.

An August 2008 private treatment record reflects that the Veteran reported a two-month history of increasing right hand numbness and tingling type of pain; he reported increased symptoms with gripping, lifting, and pulling. The private physician diagnosed right carpal tunnel syndrome and recommended surgical treatment. 

In the October 2012 Substantive Appeal (VA Form 9), the Veteran indicated that symptoms of bilateral hand pain and numbness, and weakening of his grip began during service as a result of repetitive activities that stressed his wrists and hands. The Veteran specified identified tasks involved with his military occupational specialty of fire protection specialist, including frequent climbing ladders, repetitive use of power and hand tools, extensive use of a computer, and recurrent physical fitness testing involving push-ups, as those that caused his bilateral symptoms. 

In an October 2012 statement, the Veteran's wife indicated that the Veteran began to experience pain and weakness in both hands in 2001. She indicated that the Veteran would also have difficulty opening jars or holding small items. In an October 2012 statement, the Veteran's supervisor indicated that he noticed the Veteran complaining of bilateral hand pain and weakness, an inability to perform push-ups, and decreased grip strength in August 2006. 

In an October 2012 statement, the Veteran's private treating health care provider indicated that she began to treat the Veteran in July 2007. The private health care provider indicated that while the Veteran was not diagnosed with carpal tunnel syndrome until July 2008, "his symptoms developed while still [on] active duty." The private health care provider indicated that the Veteran served as a firefighter during his active duty, which required him "to climb ladders and equipment as well as extensive typing of records ..., which is the likely cause of this issue."

A January 2013 private treatment record reflects that the Veteran reported numbness in the ring and small fingers of both hands since 2006. At that time, the Veteran reported that symptoms increase with driving and use of the hands. 

Given the above, the evidence supports a finding that the Veteran's bilateral carpal tunnel syndrome disability was incurred or is otherwise related to his active service. The Veteran provided competent and credible evidence of repetitive stress and strain on his wrist and hands resulting in bilateral symptoms of pain and numbness during service that have recurred since service separation. See 38 C.F.R. § 3.303(b). These same symptoms formed the subsequent diagnosis of bilateral carpal tunnel syndrome. See Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (lay statements are competent on in-service symptoms and post-service symptoms). The Veteran's statements are reflected in the treatment records of his private health care providers, which the Board finds to be highly probative. See Rucker v. Brown, 10 Vet. App. 67, 74 (holding that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care). 

In addition, the Veteran's treating health care practitioner provided a favorable nexus opinion. The health care practitioner provided the opinion in connection with her ongoing treatment of the Veteran, indicating a familiarity with his bilateral carpal tunnel syndrome disability. The health care practitioner considered and discussed the Veteran's military history as credibly related by the Veteran. The health care practitioner provided an opinion that was within her scope of practice, in consideration of all the evidence, and supported by adequate rationale. Accordingly, the Board finds this opinion to be competent and probative medical evidence in support of the appeal.

For these reasons, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for a bilateral carpal tunnel syndrome disability have been met. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

New and Material Evidence Petition

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7105(c), (d)(3); 38 C.F.R. § 20.1103. If "new and material" evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 

"[N]ew evidence" means evidence not previously submitted to agency decision makers that is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial. 38 C.F.R. § 3.156(a). Materiality has two components: first, that the new evidence pertains to the reason(s) for the prior final denial; and second, that the new evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim. Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

When determining whether the submitted evidence meets the definition of new and material evidence, the Board considers whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim, applying concepts derived from the duty to assist. Id. at 118. Evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received. Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Regardless of whether the RO determined that new and material evidence had been submitted, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo. See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g, 8 Vet. App. 1 (1995)). If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant. Barnett, 83 F.3d at 1383. Further analysis, beyond the evaluation of whether the evidence submitted in the effort to reopen is new and material, is neither required nor permitted. Id. at 1384. Any finding entered when new and material evidence has not been submitted "is a legal nullity." Butler v. Brown, 9 Vet. App. 167, 171 (1996); see also Jackson v. Principi, 265 F.3d 1366, 1369 (2001).

Reopening of the Claim of Service Connection for 
Right Gluteus Maximus Muscle Spasms

In a May 2007 rating decision, the RO denied service connection for right gluteus maximus muscle spasms, indicating that while the Veteran was treated for muscle spasms during service, the objective evidence did not demonstrate a current chronic disability. The RO found that the in-service muscles spasms were acute and transitory with no permanent residual or chronic disability. The Veteran was notified of the May 2007 rating decision, but did not initiate an appeal within one year; therefore, the May 2007 rating decision became final. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Since the last final disallowance of the claim of service connection for right gluteus maximus muscle spasms, evidence that has been associated with the claims file includes private treatment records, a VA examination report from September 2010, and lay statements from the Veteran. Collectively, the recently-submitted evidence provides evidence regarding the nature of the Veteran's complaints regarding his recurrent muscle spasms in his right buttock region. 

New and material evidence to reopen service connection for right gluteus maximus muscle spasms has been received. The recently-submitted evidence is new, in that it was not of record at the time of the prior final denial; it is neither cumulative nor redundant of evidence already of record at the time of the last final disallowance. The recently-submitted evidence is also material because it relates to unestablished facts that are necessary to substantiate the claim. This evidence in part addresses the basis for the prior denial because it tends to substantiate a finding that the Veteran experiences a chronic disability manifested by right gluteus maximus muscle spasms. 

In addition, the Veteran has also offered a new theory of entitlement; namely, that the muscle spasms are secondary to the service-connected back disability. New theories of entitlement are generally not considered new and material evidence, but an application to reopen the previously denied claim. See e.g., Ashford v. Brown, 10 Vet. App. 120 (1997). However, at the time of the last final denial, the Veteran was not service-connected for the back disability. Therefore, his new contentions of secondary service connection, combined with new medical records that suggest the Veteran's muscle spasms may be associated with the back disability, are sufficient evidence to reopen the claim of service connection. 

Regarding the recently-submitted evidence, 38 C.F.R. § 3.156(a) creates a low threshold that "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim." Shade, 24 Vet. App. at 117-18. Given this standard, and presuming the credibility of the evidence, the Board finds that the additional evidence received since the May 2007 decision is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of a claim of service connection for right gluteus maximus muscle spasms. 



ORDER

Service connection for a traumatic deviated nasal septum is granted. 

Service connection for bilateral carpal tunnel syndrome is granted. 

New and material evidence having been received, the appeal to reopen a claim of service connection for right gluteus maximus muscle spasms is granted


REMAND

Although the Veteran has submitted substantiating evidence, the evidence is not sufficient by itself to establish service connection. Specifically, it is unclear if the Veteran's recurrent symptoms of right gluteus maximus muscle spasms represent a disability separate and distinct from the service-connected back disability, and if so, if that distinct disability was incurred during service, or is caused or aggravated by the back disability. Therefore, a VA examination is required. 

Accordingly, the case is REMANDED for the following actions:

1. Request that the Veteran identify and secure any relevant private medical records that are not in the claims file. Attempt to obtain any records identified by the Veteran and associate these records with the claims file.

2. Obtain any outstanding VA medical records and associate them with the claims file.

3. Schedule the Veteran for (an) appropriate VA examination(s) to assist in determining the nature and etiology of the claimed right gluteus maximus muscle spasms. All appropriate tests, studies, and consultation should be accomplished and all clinical findings should be reported in detail.

Based upon a review of the relevant evidence of record, history provided by the Veteran, and sound medical principles, the VA examiner(s) should provide the following opinions:

a. Has the Veteran demonstrated a current disability at any time during the appeal period (2009 to present) that is manifested by right gluteus maximus muscle spasms and that is separate and distinct from the service-connected back disability?

b. If yes, the VA examiner should identify the appropriate diagnosis and provide the additional opinions: 

i. Is the identified disability etiologically related to any aspect of the Veteran's service?

ii. Is the identified disability caused or aggravated by the service-connected back disability

If the opinion is that the identified disability is aggravated by the service-connected back disability, the VA examiner should specify, so far as possible, the degree of disability resulting from such aggravation.

The examiner must review the record in conjunction with rendering the requested opinions. The VA examiner's attention is drawn to the following:

*A June 2000 service treatment record reflects that the Veteran reported a two-day history of low back spasm at the beltline and right lower back stiffness. The service clinician diagnosed right gluteal muscle spasm.

*A May 2006 service treatment record reflects that the Veteran reported right-sided lower back pain. The service clinician noted right lumbosacral spasm.

*An August 2006 service treatment record reflects that the Veteran reported dull low back pain that radiated into his gluteal muscles and hamstrings.

*An October 2006 service treatment record reflects that the Veteran reported low back spasms for the preceding five years.

*An October 2008 private treatment record reflects that the Veteran reported chronic, recurrent low back pain over the preceding six years. The Veteran denied radiculopathy, but reported the pain radiated to just below the buttocks, right greater than left, with accompanying muscle spasm.

*A January 2010 private treatment record reflects that that Veteran reported low back pain, described as a "vice grip" and a "quiver" that radiated down the right lower extremity.

*Upon VA examination in September 2010 for the back disability, the Veteran reported spasms and right-sided radiating pain as associated symptoms. Upon physical examination, the VA examiner noted no muscle spasm, but noted muscle guarding.

*In the October 2012 Substantive Appeal (VA Form 9), the Veteran claimed his muscle spasms as secondary to the service-connected back disability.

*An October 2015 private treatment record reflects that the Veteran reported low back pain with radiating pain into the right lower extremity. He reported using a massage chair when his pain is elevated. The private physician diagnosed lumbar back pain with radiculopathy affecting the right lower extremity.

A thorough explanation must be provided for the opinions rendered. If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting explanation as to why an opinion cannot be made without resorting to speculation.

4. After undertaking any other appropriate development deemed necessary, readjudicate the issue on appeal on the basis of the additional evidence of record. If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


